
	
		I
		111th CONGRESS
		2d Session
		H. R. 6549
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Jones, and Mr. Critz)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prevent the evasion of antidumping and countervailing
		  duty orders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enforcing Orders and Reducing Customs
			 Evasion Act of 2010.
		2.Procedures for
			 investigating claims of evasion
			(a)In
			 generalThe Tariff Act of 1930 is amended by inserting after
			 section 516A (19 U.S.C. 1516a) the following new section:
				
					516B.Procedures for
				investigating claims of evasion
						(a)DefinitionsIn this section:
							(1)Administering
				authorityThe term administering authority means the
				authority described in section 771(1).
							(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(A)the Committee on
				Finance and the Committee on Appropriations of the Senate; and
								(B)the Committee on
				Ways and Means and the Committee on Appropriations of the House of
				Representatives.
								(3)CommissionerThe
				term Commissioner means the Commissioner responsible for U.S.
				Customs and Border Protection.
							(4)Covered
				merchandiseThe term covered merchandise means
				merchandise that is subject to—
								(A)an antidumping order issued under section
				736;
								(B)a finding issued
				under the Antidumping Act, 1921; or
								(C)a countervailing
				duty order issued under section 706.
								(5)Evade;
				evasionThe terms evade and evasion
				refer to entering or introducing covered merchandise into the commerce of the
				United States by means of—
								(A)any document or electronically transmitted
				data or information, written or oral statement, or act which is material and
				false, or
								(B)any omission which is material,
								that
				results in any cash deposit or other security or any amount of applicable
				antidumping or countervailing duties being reduced or not being applied on the
				merchandise.(6)Interested
				partyThe term
				interested party means an interested party as defined in section
				771(9).
							(b)Clarifications
							(1)Negligence or
				intent of importerThe Commissioner shall investigate and make
				determinations regarding evasion pursuant to this section without taking into
				consideration whether the importer concerned intended to violate or failed to
				exercise reasonable care resulting in a violation of an antidumping order or
				countervailing duty order under section 736 or 706, respectively, or a finding
				issued under the Antidumping Act, 1921.
							(2)Rule of
				construction relating to penaltiesNothing in this section limits
				the authority of U.S. Customs and Border Protection to assess penalties and
				collect applicable duties, taxes, and fees, including assessment of penalties
				and collection of applicable duties, taxes, and fees pursuant to section
				592.
							(c)Procedures for
				investigating claims of evasion
							(1)Initiation by
				petition or referral
								(A)In
				generalThe Commissioner shall initiate an investigation pursuant
				to this paragraph not later than 10 days after the date on which the
				Commissioner receives a petition described in subparagraph (B) or a referral
				described in subparagraph (C).
								(B)Petition
				describedA petition described in this subparagraph is a petition
				that—
									(i)is filed with the Commissioner by any party
				who is an interested party with respect to covered merchandise;
									(ii)alleges evasion
				with respect to covered merchandise; and
									(iii)is accompanied
				by information reasonably available to the petitioner supporting such
				allegations.
									(C)Referral
				describedA referral
				described in this subparagraph is information submitted to the Commissioner by
				any other Federal department or agency, including the Department of Commerce or
				the United States International Trade Commission, indicating evasion with
				respect to covered merchandise.
								(2)Determinations
								(A)Preliminary
				determination
									(i)In
				generalNot later than 60
				days after the date on which the Commissioner initiates an investigation under
				paragraph (1), the Commissioner shall issue a preliminary determination, based
				on information available to the Commissioner at the time of such determination,
				as to whether there is a reasonable indication the covered merchandise was
				entered or introduced into the United States through evasion.
									(ii)ExtensionThe Commissioner may extend up to 45 days
				the time period specified in clause (i) if the Commissioner determines that
				sufficient information to make such preliminary determination is not available
				within such time period or the inquiry is unusually complex.
									(B)Final
				determination
									(i)In
				generalNot later than 120
				days after making an affirmative preliminary determination under subparagraph
				(A), the Commissioner shall make a final determination as to whether the
				covered merchandise was entered or introduced into the United States through
				evasion.
									(ii)ExtensionThe Commissioner may extend up to 60 days
				the time period specified in clause (i) if the Commissioner determines that
				sufficient information to make such final determination is not available within
				such time period or the inquiry is unusually complex.
									(iii)Opportunity
				for comment; hearingBefore
				issuing such final determination, the Commissioner shall provide an opportunity
				for public comment and, to the maximum extent practicable, hold a hearing as to
				whether the covered merchandise was entered or introduced into the United
				States through evasion.
									(C)Authority to
				collect and verify additional informationIn making a preliminary determination under
				subparagraph (A) or a final determination under subparagraph (B), the
				Commissioner—
									(i)shall exercise all
				existing authorities to collect information needed to make such determinations;
				and
									(ii)may collect such additional information
				needed to make such determinations, including issuing questionnaires to an
				interested party with respect to covered merchandise and conducting
				verifications, including on-site verifications, of any information.
									(D)Adverse
				inferenceIf the Commissioner
				finds that an interested party with respect to covered merchandise has failed
				to cooperate by not acting to the best of its ability to comply with a request
				for information the Commissioner may, in making a preliminary determination
				under subparagraph (A) or a final determination under subparagraph (B), use an
				inference that is adverse to the interests of that party in selecting from
				among the facts otherwise available to determine whether evasion has occurred.
				Such adverse inference may include reliance on information derived from—
									(i)the
				petition;
									(ii)a final
				determination by the Commissioner in an investigation under this
				section;
									(iii)an investigation
				or review by the administering authority under title VII; or
									(iv)any other
				information placed on the record.
									(E)Notification and
				publicationAfter making a
				preliminary determination under subparagraph (A) or a final determination under
				subparagraph (B), the Commissioner shall not later than 14 days after the date
				on which such determination is made—
									(i)send notification
				of such determination to—
										(I)the administering
				authority;
										(II)any petitioning
				party or referring Federal department or agency; and
										(III)any importer of
				such products; and
										(ii)publish such determination in the Customs
				Bulletin.
									(3)Business
				proprietary information
								(A)Establishment of
				proceduresFor each
				investigation under paragraph (1), the Commissioner shall establish procedures
				for the submission of business proprietary information under an administrative
				protective order that protects against public disclosure of such information
				but provides limited access to parties to the investigation identified in
				paragraph (1)(B)(i) for purposes of submitting comments to the Commissioner.
				Such procedures shall be administered, to the maximum extent practicable, in
				accordance with administrative protective order procedures under section 777 by
				the administering authority.
								(B)Disclosure of
				business proprietary informationThe Commissioner shall, in
				accordance with the procedures established under subparagraph (A), make all
				business proprietary information presented to, or obtained by, the Commissioner
				during an investigation available to parties to the investigation under an
				administrative protective order, regardless of when such information is
				submitted during an investigation.
								(d)Effect of
				determinations
							(1)Effect of
				affirmative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (c)(2)(A) that there is a
				reasonable indication that covered merchandise was entered or introduced into
				the United States through evasion, the Commissioner shall—
								(A)(i)suspend liquidation of
				each entry of the covered merchandise with respect to which such determination
				has been made that—
										(I)enters on or after the date of such
				determination; or
										(II)entered before such date, if the
				liquidation of such entry is not final on such date; and
										(ii)notwithstanding section 501, reopen and
				hold in suspension any liquidated entry subject to the investigation that was
				liquidated on or after the later of—
										(I)the date that is one year before the date
				on which the investigation was initiated; or
										(II)the date on which suspension of
				liquidation of entries of the covered merchandise was first ordered pursuant to
				title VII or the Antidumping Act, 1921;
										(B)notify the administering authority of such
				determination that there is a reasonable indication that covered merchandise
				was entered or introduced into the United States through evasion and request
				that the administering authority identify the applicable cash deposit rate to
				be applied to the entries at issue; and
								(C)require the
				posting of such cash deposit for each such entry.
								(2)Effect of
				negative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (c)(2)(A) that there is not a
				reasonable indication that covered merchandise was entered or introduced into
				the United States through evasion, the Commissioner shall continue the
				investigation and notify the administering authority pending a final
				determination under subsection (c)(2)(B).
							(3)(A)Effect of affirmative
				final determinationIf the
				Commissioner makes a final determination in accordance with subsection
				(c)(2)(B) that covered merchandise was entered or introduced into the United
				States through evasion, the Commissioner shall—
									(i)suspend, or as the
				case may be, continue to suspend liquidation of each entry of merchandise with
				respect to which such final determination has been made that enters on or after
				the date of such determination;
									(ii)notify the administering authority of the
				determination that covered merchandise was entered or introduced into the
				United States through evasion and request that the administering
				authority—
										(I)identify the applicable antidumping or
				countervailing duty assessment rate for the entries for which liquidation is
				suspended under subclause (I) or (II) of paragraph (1)(A)(i) or clause (i) of
				this subparagraph; or
										(II)if no such
				assessment rates are available at the time, identify the applicable cash
				deposit rate to be applied to the entries under clause (i), with the applicable
				antidumping or countervailing duty assessment rates to be provided as soon as
				such rates become available;
										(iii)require the
				posting of cash deposits and assess duties on each entry in accordance with the
				instructions received from the administering authority under paragraph
				(5);
									(iv)review and
				reassess the amount of bond or other security the importer is required to post
				for such merchandise entered on or after the date of such determination to
				ensure the protection of revenue and compliance with the law; and
									(v)take such
				additional enforcement measures as the Commissioner determines appropriate,
				such as—
										(I)initiating proceedings under sections 592
				or 596;
										(II)implementing, in consultation with the
				relevant Federal departments and agencies, rule sets or modifications to rules
				sets for identifying, particularly through the Automated Targeting System,
				importers, other parties, and merchandise that may be associated with
				evasion;
										(III)requiring, with respect to merchandise for
				which the importer has repeatedly provided incomplete or erroneous entry
				summary information in connection with determinations of evasion, the importer
				to submit entry summary documentation and to deposit estimated duties at the
				time of entry;
										(IV)referring the
				record in whole or in part to U.S. Immigration and Customs Enforcement for
				criminal investigation; and
										(V)transmitting the
				administrative record to the administering authority for further appropriate
				proceedings.
										(B)Special
				ruleNotwithstanding the
				initiation of an investigation under subsection (c) or a final determination
				under paragraph (2)(B) of such subsection, the Commissioner may pursue all
				enforcement measures against an evasion of antidumping or countervailing duties
				as the Commissioner determines necessary, including enforcement measures
				described in subclauses (I) through (IV) of subparagraph (A)(v).
								(4)Effect of
				negative final determinationIf the Commissioner makes a final
				determination in accordance with subsection (c)(2)(B) that covered merchandise
				was not entered or introduced into the United States through evasion, the
				Commissioner shall terminate the suspension of liquidation pursuant to
				paragraph (1)(A) and refund any cash deposits collected pursuant to paragraph
				(1)(C).
							(5)Administering
				authority
								(A)In
				generalUpon receiving a notification from the Commissioner under
				paragraph (1)(B) or (3)(A)(ii), the administering authority shall promptly
				provide to the Commissioner the applicable cash deposit rates and antidumping
				or countervailing duty assessment rates and any necessary liquidation
				instructions.
								(B)Special rule for
				cases in which the producer or exporter is unknownIf
				the Commissioner and administering authority are unable to determine the
				producer or exporter of the merchandise with respect to which a notification is
				made under paragraph (1)(B) or (3)(A)(ii), the administering authority shall
				identify, as the applicable cash deposit rate or antidumping or countervailing
				duty assessment rate, the cash deposit or duty (as the case may be) in the
				highest amount applicable to any producer or exporter, including the all
				other rate of the merchandise subject to an antidumping order or
				countervailing duty order under section 736 or 706, respectively, or a finding
				issued under the Antidumping Act, 1921, or any administrative review conducted
				under section
				751.
								.
			(b)Technical
			 amendmentClause (ii) of
			 section 777(b)(1)(A) of the Tariff Act of 1930 (19 U.S.C. 1677f(b)(1)(A)) is
			 amended to read as follows:
				
					(ii)to an officer or employee of U.S. Customs
				and Border Protection who is directly involved in conducting an investigation
				regarding fraud under this title or claims of evasion under section
				516B.
					.
			(c)Judicial
			 reviewSection 516A(a)(2) of the Tariff Act of 1930 (19 U.S.C.
			 1516a(a)(2)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause
			 (i)(III), by striking or at the end;
					(B)in clause (ii), by
			 adding or at the end; and
					(C)by adding at the
			 end the following new clause:
						
							(iii)the date of publication in the Customs
				Bulletin of a final determination described in clause (ix) of subparagraph
				(B),
							;
				and
					(2)in subparagraph
			 (B), by adding at the end the following new clause:
					
						(ix)A
				final determination by the Commissioner responsible for U.S. Customs and Border
				Protection under section
				516B.
						.
				(d)Finality of
			 determinationsSection 514(b) of the Tariff Act of 1930 (19
			 U.S.C. 1514(b)) is amended by striking section 303 and all that
			 follows through which are reviewable and inserting
			 section 303, section 516B, or title VII which are reviewable.
			3.Allocation of
			 U.S. Customs and Border Protection personnel
			(a)Reassignment and
			 allocationThe Commissioner
			 responsible for U.S. Customs and Border Protection shall, to the maximum extent
			 possible, ensure that U.S. Customs and Border Protection—
				(1)employs sufficient personnel who have
			 expertise and responsibility for preventing the importation of merchandise in a
			 manner that evades an antidumping order or countervailing duty order under
			 section 736 or 706, respectively, of the Tariff Act of 1930, or a finding
			 issued under the Antidumping Act, 1921; and
				(2)on the basis of risk assessment metrics,
			 assigns sufficient personnel with primary responsibility for preventing the
			 importation of merchandise in a manner that evades an antidumping order or
			 countervailing duty order under section 736 or 706, respectively, of the Tariff
			 Act of 1930, or a finding issued under the Antidumping Act, 1921 to the ports
			 of entry in the United States at which the Commissioner determines the most
			 substantial threats to revenue exist.
				(b)Commercial
			 Enforcement Officers
				(1)In
			 generalNot later than
			 September 30, 2011, and subject to the availability of appropriations, the
			 Commissioner shall hire not less than an additional 100 full-time equivalent
			 personnel to serve as Commercial Enforcement Officers within the Office of
			 Field Operations.
				(2)AssignmentThe
			 Commissioner shall assign Commercial Enforcement Officers hired under paragraph
			 (1) among the 20 United States ports of entry that experienced the highest
			 volume of trade during fiscal year 2009.
				(3)DutiesThe
			 duties of a Commercial Enforcement Officer hired under paragraph (1) shall be
			 principally related to the enforcement of priority trade issues as identified
			 by the Commissioner, and shall include—
					(A)supervising all
			 trade enforcement activities of personnel of the Office of Field Operations at
			 the port of entry to which the Commercial Enforcement Officer has been
			 assigned;
					(B)coordinating with
			 the Office of International Trade all trade enforcement activities at such port
			 of entry;
					(C)directing the
			 training of personnel at such port of entry to effectuate the trade enforcement
			 activities of the Office of Field Operations; and
					(D)otherwise
			 conducting trade enforcement activities at such port of entry.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection $20,000,000 for fiscal year 2012 and each fiscal year
			 thereafter.
				4.Regulations
			(a)In
			 generalNot later than 240
			 days after the date of the enactment of this Act, the Commissioner responsible
			 for U.S. Customs and Border Protection shall issue regulations to carry out
			 this Act and the amendments made by this Act.
			(b)Cooperation
			 between U.S. Customs and Border Protection and Department of
			 CommerceNot later than 240 days after the date of the enactment
			 of this Act, the Commissioner and the Secretary of Commerce shall establish
			 procedures to ensure maximum cooperation and communication between U.S. Customs
			 and Border Protection and the Department of Commerce in order to quickly,
			 efficiently, and accurately investigate allegations of evasion under this Act
			 and the amendments made by this Act.
			5.Annual report on
			 prevention of evasion of antidumping and countervailing duty orders
			(a)In
			 generalNot later than
			 February 28 of each year, beginning in 2012, the Commissioner responsible for
			 U.S. Customs and Border Protection, in consultation with the Secretary of
			 Commerce, shall submit to the appropriate congressional committees a report on
			 the efforts being taken to prevent evasion pursuant to section 516B of the
			 Tariff Act of 1930 (as added by section 2 of this Act).
			(b)ContentsEach
			 report required under subsection (a) shall include, for the immediately
			 preceding year—
				(1)the number and a
			 brief description of petitions and referrals received pursuant to section
			 516B(c)(1) of the Tariff Act of 1930 (as added by section 2 of this
			 Act);
				(2)the results of
			 such investigations, including any related enforcement actions, and the amount
			 of antidumping and countervailing duties collected as a result of such
			 investigations; and
				(3)to the extent
			 appropriate, a summary of the efforts of U.S. Customs and Border Protection,
			 other than efforts initiated pursuant section 516B of the Tariff Act of 1930
			 (as added by section 2 of this Act), to prevent evasion.
				6.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this Act shall apply with respect to goods from Canada and
			 Mexico.
		7.DefinitionsIn this Act, the terms appropriate
			 congressional committees, Commissioner, and
			 evade and evasion have the meaning given such terms
			 in section 516B(a) of the Tariff Act of 1930 (as added by section 2 of this
			 Act).
		
